DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5 March 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March 2020 was filed on the mailing date of the initial disclosure. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  typographical/grammatical errors.  The claims each recite in the two determining steps “involves usage of the at least object” instead of “at least one object” and “determining at least one new action…in the execution of second task” instead of “execution of the second task”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the first computer".  There is insufficient antecedent basis for this limitation in the claim.  A first computer has not been introduced, so it is unclear what the claim is referring back to.  Is the first computer referencing the first communication device or a different computer that is part of the system?  Clarification is required.
Claim 8 recites the limitation "the second computer”.  There is insufficient antecedent basis for this limitation in the claim. A second computer has not been introduced, so it is unclear what the claim is referring back to. Is the second computer referencing the second communication device or a different computer that is part of the system? Clarification is required.
Claim 18 recites the limitation "the presenting…is executed after the of the second task".  There is insufficient antecedent basis for this limitation in the claim.  Claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 16 recite the limitations for adapting safety management to changing risks by performing a series of steps for receiving task execution information, presenting a questionnaire, obtaining questionnaire responses, processing the responses to determine a new safety related risk, receiving data pertaining to the risk, determining at least one new action for mitigating risk and generating/presenting briefing information including new briefing data for the determined new action.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  But for the configured processor, the claim encompasses a user simply observing and evaluating data to make decisions and recommendations in their mind.  The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.  
This judicial exception is not integrated into a practical application.  The claims recite additional elements including a network interface configured to receive task execution information from sensors, a memory configured to store data, a processor that controls presentation, obtains data from communication devices, updates and retrieves data from a database, presenting using a communication device, and that the other steps are done by the configured processor.  The receiving, obtaining, storing, updating, retrieving, generating briefing information and presenting using an interface, memory, database and devices are recited at a high level of generality and amount to mere data gathering, storing and transmission (i.e. output/presentation) which are forms of insignificant extra solution activity.  The configured processor is also recited at a high level of generality and merely automates the other steps.  Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the configured processor).  The combination of these additional element is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong two above, the additional element sin the claim amount to no more than mere instructions to apply the abstract idea using generic computer components.  
For the receiving, obtaining, storing, updating, retrieving, generating and presenting/controlling presentation that were considered extra solution in step 2A, these have been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the interface, memory, database or devices are anything other than off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data, such as generating an output or presenting a display are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.  For these reasons, there is no inventive concept.
Dependent claims 2-15 and 17-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the abstract process, i.e. the mental process including observations and evaluations, by describing additional determinations, generating risk assessment data by assessing information, generating briefing and debriefing information, describe the task sequencing, who performs actions, when data is retrieved and when presentations are made.  The claims recite additional elements including generating a visual representation, describe data from sensors which are used to monitor tasks via computers, using a chatbot, performing actions “by an automated machine”, and retrieving from a database.  These elements are recited at a high level of generality and merely apply the abstract concepts, i.e. “using a dedicated 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amigo et al. (US 2017/0109829) in view of Hnatio (US 2012/0123822).
As per Claim 1 Amigo teaches:
A method for adapting a safety management system to changing risks, the method comprising:        
receiving from a plurality of sensors in an industrial environment task execution information pertaining to an execution of a first task in the industrial environment by a first set of employees including a first employee (Amigo in at least Fig. 3, 7, and 8 illustrate and are described in at least [0007, 0024, 0026, 0055, 0067, 0089, 0105] as receiving sensor data related to employee task execution in an industrial environment); 
obtaining from a first communications device data to provide feedback (Amigo Fig. 1, 3, 4, 7 and 8 illustrates collecting feedback following the execution of tasks in a cyclical manner, so after each iteration of a task, sensors collect data and provide feedback, there is also periodic safety information that can be conveyed through an employer or management); 
processing the obtained data to determine a new safety-related risk for at least one object associated with the industrial environment used during the execution of the first task (Amigo in at least Fig. 7 illustrates analyzing and or aggregating collected data to obtain injury risk evaluation, e.g. a new safety related risk as is described further in at least [0031, 0033, 0035, 0059, 0063, 0096-0098]) wherein the object includes at least one of: an employee, a tool, a machine, a vehicle, a material (Amigo in at least [0024-0026, 0067-0069 describe analyzing data relating to employees, tools, equipment, machinery, vehicles and materials used during task execution); 
updating a safety database to include data pertaining to the new safety-related risk for the at least one object used during the execution of the first task (Amigo in at least Fig. 1, 3, and 4 illustrate providing gathered and analyzed data to ; 
determining that execution of the second task involves usage of the at least object (Amigo in at least [0120] describes how employee sensor data may be compared and/or correlated with a stored database linking safety and insurance claim data to activity levels, [0024-0026, 0067-0069 describe analyzing data relating to employees, tools, equipment, machinery, vehicles and materials used during task execution); 
retrieving from the safety database the data pertaining to the new safety-related risk for the at least one object (Amigo Figs. 1, 3, 4, 7 and 8 illustrate retrieving data from a safety database related to risks as is described in at least [0035, 0069-0070, 0091-0095]) ; 
determining at least one new action for mitigating risks in the execution of second task based on the retrieved data (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe recommendations and suggestions including new actions to reduce risk based on the analysis); 
generating for the second employee briefing information for the second task that includes new briefing data indicative of the determined action (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, ; and 
presenting to the second employee the briefing information using a second communications device (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe providing the information as feedback or a warning, this can be provided in real time via a physical stimulus or other transmission through a user device such as those illustrated in at least Fig. 2, 3 and 4).  
Amigo does not explicitly recite that the information is gathered from a presented debriefing questionnaire as responses, receiving details of a second task scheduled to take place, or determining that a second tasks involves resources or objects used during the first task.  However, Hnatio teaches a computerized risk assessment, event projection and control of events using statistically processed survey data to determine risk (Abstract).  Hnatio further teaches:
following a completion of the first task, presenting to the first employee a debriefing questionnaire pertaining to the execution of the first task and obtaining from a first communications device debriefing-responses of the first employee to the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users)
processing the debriefing responses to determine a new safety-related risk for at least one object associated with the industrial environment used during the execution of the first task (Hnatio Fig. 3 and at least [0049-0050 and 0056] describe receiving and processing response data and other data to calculate risk, Fig. 7 and at least [0087-0088, 0093-0094, 0137-0140] describe providing surveying questionnaires and processing the results for assessment purposes to evaluate risk levels); 
receiving details of a second task scheduled to take place in the industrial environment by a second set of employees including a second employee (Hnatio in at least [0005] describes projecting future events and generating event management response recommendations as is further described in [0015] and illustrated in Fig. 10, see also [0066-0068, 0082, 0095-0098]); 
determining that execution of the second task involves usage of the at least object used during the execution of the first task (Hnatio in at least [0042, 0082, 0100-0101 describes the ability to identify and group events of the same or similar risk categories, where the risk may be associated with a particular user, activity, or resource that is associated with the event)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to obtain data related to employee safety, receiving details of second tasks and determine that second tasks involve particular resources to include the techniques for gathering response data from a presented questionnaire, to received details for scheduled or future event and to assess when events are similar or use the same resources as another previous event because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the 
As per Claim 2 Amigo further teaches:
77 generating a visual representation of the actual execution of the first task relative to an expected execution of the first task, wherein the visual representation of the actual execution of the first task is based on the task execution information from the plurality of sensors in the industrial environment and the obtained data (Amigo in at least [0067-0068 and 0096-0098] describes the ability to compare sensor data to compliance data to evaluate and promote compliance, e.g. actual tasks data vs. expected execution data.  AmAm
AmAm	Amigo does not explicitly recite that the data obtained is debriefing responses to a questionnaire.
debriefing responses of the first employee to the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users,).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 3
determining the new safety-related risk based on processing of the obtained data of the first employee together with the task execution information received from the plurality of sensors in the industrial environment (Amigo in at least Fig. 7 illustrates analyzing and/or aggregating collected data from sensors and from status databases to obtain injury risk evaluation, e.g. a new safety related risk as is described further in at least [0031, 0033, 0035, 0059, 0063, 0096-0098]).  
Amigo does not explicitly recite that the data obtained is debriefing responses.
debriefing responses (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 4 Amigo further teaches:
wherein the processing comprises generating synergetic risk assessment data by assessing the task execution information in response to new information received from the first employee during the obtaining data and determining the new safety-related risk based on the synergetic risk assessment data (Amigo in at least Fig. 7 illustrates cyclically analyzing and/or aggregating collected data from sensors and static data databases to obtain injury risk evaluation from the aggregate collected data, e.g. synergetic risk assessment data, in at least [0031, 0033, 0035, 0059, 0063, 0096-0098]).  

debriefing (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 5 Amigo does not teach but Hnatio further teaches:
wherein the generating of the briefing information for the second employee comprises generating the briefing information for the second employee that includes new questions relating to the new safety-related risk, and understanding verification data for verifying that answers of the second employee reflect understanding of the new safety-related risk (Hnatio in at least [0087-0088, 0120, 0137-0140] describe generating new questions or specifically formulated questionnaires as well as the ability to verify that the correct information is being gathered using control questions).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 Amigo does not teach but Hnatio further teaches:
wherein at least one of the debriefing of the first employee and the briefing of the second employee is executed using a dedicated chatbot operable to parse natural language response of the respective user (Hnatio in at least [0052, 0084, 0116] using programmed bots to obtain information).  

As per Claim 7 Amigo further teaches:
wherein the first computer comprises a plurality of sensors for monitoring execution of the first task, wherein the task execution information comprises information collected by the sensors of the first computer (Amigo in at least Figs. 1, 2, 3, 4, 5, 7 and 8 and [0007, 0026-0031, 0055, 0067, 0069] illustrate and describe multiple computer sensors for monitoring task execution).  
As per Claim 8 Amigo further teaches:
wherein the second computer comprises a plurality of sensors for monitoring execution of the second task, wherein the method further comprises 78monitoring execution of the new action based on data collected by the sensors of the second computer (Amigo in at least Figs. 1, 2, 3, 4, 5, 7 and 8 and [0007, 0026-0031, 0055, 0067, 0069] illustrate and describe multiple computer sensors for monitoring task execution).  
As per Claim 9 Amigo further teaches:
wherein execution of the second task starts before the completion of the first task, wherein the generating and the presenting of the briefing information for the second employee is executed after the start of the second task, for mitigating safety-risks of the second task (Amigo Figs. 7 and 8 and at least [0070, 0096-0098, 0103-0105, 0120] describe how multiple tasks can be executed, not necessarily in sequence, and briefing or recommendation/suggestion information for a second employee will be based .  
As per Claim 10 Amigo further teaches:
wherein the new action is a risk-mitigating action to be executed by the second employee (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe recommendations and suggestions including new actions to reduce risk based on the analysis).  
As per Claim 11 Amigo further teaches:
wherein the new action is a risk-mitigating action to be executed by an automated machine in the industrial environment (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe recommendations and suggestions including new actions to reduce risk based on the analysis that can be automated actions such as a buzzer or warning issued to the employee).  
As per Claim 12 Amigo illustrates and describes a plurality of employees and tasks from which data can be obtained.  Amigo further teaches:
wherein the determining of the new safety-related risk comprises determining the new safety- related risk based on synergetic processing of the obtained data (Amigo in at least Fig. 7 illustrates cyclically analyzing and/or aggregating collected data from sensors and static data databases to obtain injury risk evaluation from the aggregate collected data, e.g. synergetic risk assessment data, in at least [0031, 0033, 0035, 0059, 0061, 0063, 0096-0098]).  

comprising presenting to different first employees debriefing questionnaires pertaining to the execution of plurality of different first tasks, debriefing-responses to the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users,  [0087-0088, 0120, 0137-0140] describe generating new questions or specifically formulated questionnaires for different events, users, etc.)
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 13 Amigo further teaches:
wherein the generating of the briefing information for the second employee is preceded by retrieving from a database safety-related historical data pertaining to the second employee, wherein the determining of the new action is further based on the safety-related historical data pertaining to the second employee (Amigo Fig. 7, 8 and at least [0031-0033, 0058, 0071] illustrate and describe that providing feedback is preceded by retrieving historical safety data and using the aggregate to determine new actions and mitigate risk) .  
As per Claim 14 Amigo further teaches:
wherein the generating of the briefing information for the second employee is preceded by retrieving from a database employee information of the second employee indicative of at least one of: health parameters, professional qualifications, reviews; wherein the determining of the new action is further based on the employee information of the second employee (Amigo Fig. 7, 8 and at least [0031-0033, 0058, 0071] illustrate and describe that providing feedback is preceded by retrieving employee specific data and using the aggregate data to determine new actions and mitigate risk).  
As per Claim 15 Amigo further teaches:
79processing the debriefing responses to generate new debriefing data, different than debriefing data which was used for the obtaining data pertaining to the execution of the first task; following completion of the second task by the second group of employees, presenting to the second employee a second debriefing questionnaire which is based at least partly on the new debriefing data, wherein the first task and the second task are of the same type of task (Amigo in at least Fig. 7 and [0089-0103] illustrates a cyclical process where feedback data is provided to users, from which continuous real time sensor data is gathered and stored in results in a database to update the static/historic data on an ongoing basis to continuously improve and provide new/updated recommendations/suggestions as is further described in at least [0031, 0064]).
Amigo does not explicitly recite that the information is gathered from a presented debriefing questionnaire as responses.
presenting the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users,  [0087-0088, 0120, 0137-
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claims 16-20 the limitations are substantially similar to those set forth in at least claims 1, 3, 9, 12-14 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US 2011/0307293) Method for Assessing and Communicating Organizational Human Error Risk and Its Causes.
Gill et al. (US 2012/0216243) Active Policy Enforcement.
Miller et al. (US 8,484,066) System and Method for Risk Detection Reporting and Infrastructure.
Dongieux (US 2015/0120359) System and Method for Integrated Mission Critical Ecosystem Management.
Moody et al. (US 2016/0036899) Implementing an Incident Response Information Management Solution for First Responders.
Beard et al. (US 10,579,950) Quantifying, Tracking and Anticipating Risk at a Manufacturing Facility based on Staffing Conditions and Textual Descriptions of Deviations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/